 

SECURITY AGREEMENT

 

1. The Collateral. For value received, the undersigned (the “Debtor”) hereby
pledges, assigns and grants to CITY NATIONAL BANK OF FLORIDA (the “Secured
Party”), with full recourse to Debtor and subject to the provisions of this
Agreement, a security interest in the following described personal property (the
“Collateral”):

 

A. All Equipment of every type now owned or hereafter acquired by Debtor,
wherever located, including without limitation all machinery, furniture,
fixtures, parts, leasehold equipment, fittings, accessories and special tools
affixed thereto or used in connection therewith.

 

B. All Inventory now owned or hereafter acquired by Debtor, wherever located,
whether in process or finished, including without limitation all materials used
or usable in manufacturing, processing, packaging and shipping the same.

 

C. All rights to the payment of money now owned or hereafter acquired by Debtor,
whether due or to become due and whether or not earned by performance, including
but not limited to those rights relating to, evidenced by or constituting
Accounts, General Intangibles, Chattel Paper, Instruments, contract rights,
notes, drafts, acceptances, letters of credit and certificates of deposit,
together with any interest accrued or to accrue thereon, any security held
therefor, any guaranties thereof and all records and credit information
pertaining thereto (the “Receivables”).

 

D. All Documents now owned or hereafter acquired by Debtor, whether negotiable
or non-negotiable, including without limitation all warehouse receipts, receipts
in the nature of warehouse receipts, and bills of lading.

 

E. All Consumer Goods, Securities, manufacturing and processing rights,
licenses, contract rights, permits, franchise agreements, trademarks, trade
names, copyrights and all other personal property of Debtor, now owned or
hereafter acquired, and wherever located.

 

F. All monies, bank accounts, balances, credits, deposits, collections, drafts,
bills, notes and other assets property of every kind (whether tangible or
intangible) now owned or hereafter acquired by Debtor and at any time in the
actual or constructive possession of (or in transit to) Secured Party or its
correspondents or agents in any capacity or for any purpose.

 

G. All Proceeds and products and profits of any Collateral, all increases and
additions and accessions to any Collateral and all replacements and
substitutions for any Collateral, including without limitation any proceeds of
any insurance, indemnity, warranty or guaranty payable with respect to any
Collateral, any awards or payments due or payable in connection with any
condemnation, requisition, confiscation, seizure or forfeiture of any Collateral
by any person acting under governmental authority or color thereof, and any
damages or other amounts payable to Debtor in connection with any lawsuit
regarding any of the Collateral.

 



 

 

 

2. The Obligations. The Collateral secures and will secure the prompt and
unconditional payment of the “Obligations.” As used in this Agreement, the term
“Obligations” means all indebtedness owing to Secured Party by Debtor including,
without limitation, the indebtedness under that certain promissory note from
Debtor to Secured Party of even date herewith in the amount of Twelve Million
Two Hundred Fifty Thousand and No/100 Dollars ($12,250,000.00), and all
modifications, extensions and/or renewals thereof.

 

3. Certain Definitions. For purposes of this Agreement, unless Debtor shall have
otherwise agreed in writing, the Obligations shall not include any “consumer
credit” subject to the disclosure requirements of the Federal Consumers Credit
Protection Act (Truth-in-Lending Act) or any regulations promulgated thereunder.
As used in this Agreement, the term “Obligors” means Debtor and all endorsers,
sureties, guarantors, accommodation parties and any other persons liable or to
become liable with respect to the Obligations. As used in this Agreement, the
term “Loan Documents” means this Agreement and all promissory notes, loan
agreements, credit agreements, guaranties, mortgages, security agreements,
assignments, contracts, indemnity agreements and other instruments or writings
executed by any Obligor in favor of Secured Party in connection with the
Obligations. All capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings given them in the Florida Uniform
Commercial Code.

 

4. Representations, Warranties and Covenants. Debtor acknowledges and agrees
that Secured Party is relying on the representations and warranties and
covenants in this Agreement and all other Loan Documents as a precondition to
the extension of credit secured hereby, and that all such representations and
warranties and covenants shall survive the execution and delivery of this
Agreement, the extension of credit secured hereby, and any bankruptcy,
insolvency or similar proceedings. Debtor hereby represents and warrants to
Secured Party and covenants for the benefit of Secured Party as follows:

 

A. Debtor is the sole legal and equitable owner of the Collateral free from any
adverse claim, lien, security interest, encumbrance or other right, title or
interest of any person except for the security interest created hereby or other
lien in favor Secured Party.

 

B. The execution and delivery of this Agreement and all other Loan Documents do
not and shall not (i) violate any provisions of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award applicable to
Debtor, nor (ii) result in a breach of, or constitute a default under, any
indenture, bond, mortgage, lease, instrument, credit agreement, undertaking,
contract or other agreement to which Debtor is a party or by which any of them
or their respective properties may be bound or affected.

 



 

 

 

5. Representations and Warranties. Debtor acknowledges and agrees that Secured
Party is relying on the representations and warranties in this Agreement and all
other Loan Documents as a condition precedent to the extension(s) of credit
secured hereby, and that all such representations and warranties shall survive
the execution and delivery of this Agreement, the extension(s) of credit secured
hereby, and any bankruptcy, insolvency or similar proceedings. Debtor hereby
represents and warrants to Secured Party as follows:

 

(a) Debtor is (and with respect to all Collateral acquired hereafter, shall be)
the sole legal and equitable owner of the Collateral free from any adverse
claim, lien, security interest, encumbrance or other right, title or interest of
any person except for the security interest created hereby or in favor of
Lender, or arising by operation of law in favor of any collecting bank or seller
of goods. Debtor has the unqualified right and power to grant a security
interest in the Collateral to Secured Party as contemplated herein without the
consent of any person (other than any person whose written consent has been duly
obtained, a true and correct copy of such consent having been delivered to
Secured Party), and Debtor shall at Debtor’s expense defend the Collateral
against all claims and demands of all persons at any time claiming the
Collateral or any interest therein adverse to Secured Party. There is and shall
be no financing statement or security agreement or similar instrument of
registration under the law of any jurisdiction on file in any public office
purporting to cover any interest of any kind in the Collateral except in favor
of Secured Party.

 

(b) Debtor’s chief place of business is:
__________________________________________________, or if left blank, is the
address shown for Debtor in Secured Party’s records, and (except to the extent
delivered to Secured Party) all original Documents, Instruments and Chattel
Paper included in the Collateral and all of Debtor’s books, papers and records
related to the Collateral are and shall be located at all times at Debtor’s
chief place of business.

 

(c) The execution and delivery of this Agreement and all other Loan Documents do
not and shall not (i) violate any provisions of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award applicable to
any Obligor, nor (ii) result in a breach of, or constitute a default under, any
indenture, bond, mortgage, lease, instrument, credit agreement, undertaking,
contract or other agreement to which any Obligor is a party or by which any of
them or their respective properties may be bound or affected. This Agreement and
all other Loan Documents constitute the legal, valid and binding obligations of
the Obligor(s) executing the same, enforceable against such Obligor(s) in
accordance with their respective terms.

 



 

 

 

6. Covenants. Debtor acknowledges and agrees that Secured Party is relying on
the covenants in this Agreement and all other Loan Documents as a condition
precedent to the extension(s) of credit secured hereby, and that all such
covenants shall survive the execution and delivery of this Agreement, the
extension(s) of credit secured hereby, and any bankruptcy, insolvency or similar
proceedings. Debtor hereby covenants and agrees for the benefit of Secured Party
as follows:

 

(a) Without first notifying Secured Party in writing, Debtor shall not change
Debtor’s chief place of business or the office(s) where Debtor’s books, papers
and records concerning the Collateral are kept, nor change Debtor’s name,
identity or corporate structure, nor do business under any fictitious or assumed
name.

 

(b) Except as expressly permitted under the other Loan Documents, Debtor shall
not create, grant nor suffer to exist any pledge, mortgage, security interest,
lien, levy, garnishment, attachment, charge or encumbrance upon any of the
Collateral (except in favor of Secured Party or arising by operation of law in
favor of any collecting bank or seller of goods) and shall at all times keep the
Collateral free from the same.

 

(c) Except as expressly permitted under the other Loan Documents, without the
prior written consent of Secured Party, Debtor shall not sell, transfer, assign,
convey, lease, or otherwise dispose of any interest in any of the Collateral,
nor enter into any contract or agreement to do so, except in the ordinary course
of Debtor’s business on arm’s-length terms for not less than its fair market
value. Unless an Event of Default is then continuing, Debtor may use the
Collateral in any lawful manner not inconsistent with this Agreement or with any
insurance policy thereon, and Debtor may use and consume any raw materials or
supplies to the extent necessary to carry on Debtor’s business.

 

(d) At Debtor’s own expense Debtor shall properly protect and preserve the
Collateral, shall maintain all Equipment and Inventory and other Goods included
in the Collateral in good condition, shall promptly replace and repair all parts
of the same as may be broken or worn out or damaged from time to time (without
thereby allowing any lien to be created upon the same), and shall not cause or
permit any waste or destruction thereto. Debtor shall not take or permit any
action that may impair the Collateral or Secured Party’s security interest
therein, and shall not permit any of the Collateral to be used in violation of
any statute or regulation or ordinance or insurance requirements. Debtor shall
not permit any of the Collateral to become affixed to any realty unless such
realty is also encumbered in favor of Secured Party to secure the Obligations,
and Debtor agrees that the Collateral is and shall remain personal property
subject to this Agreement, whether or not so affixed. If any of the Collateral
at any time is or may become subject to the lien of any landlord and/or any real
estate mortgage (except a mortgage in favor of Secured Party), then Debtor shall
promptly obtain and deliver to Secured Party on demand a written waiver or
subordination of such lien by the holder thereof to Secured Party’s security
interest, in form and content satisfactory to Secured Party.

 



 

 

 

(e) At Debtor’s own expense, Debtor shall keep all Equipment, Inventory, other
Goods and other insurable Collateral (whether or not in transit) continuously
insured in amounts not less than their full insurable value by a reputable and
highly rated insurance company or companies acceptable to Secured Party, against
loss or damage from fire, hazards included within the term “extended coverage”,
theft and such other risks as Secured Party may require, in such form and for
such periods as shall be satisfactory to Secured Party. Each insurance policy
shall provide, by New York Standard or Union Standard endorsement, that loss and
proceeds thereunder shall be payable to Secured Party as its interest may
appear, and each policy shall provide at least ten (10) days’ written notice of
cancellation to Secured Party. Debtor shall deliver to Secured Party on demand
all such insurance policies or other evidence of compliance satisfactory to
Secured Party, and Debtor shall renew each policy at Debtor’s own expense and
shall deliver satisfactory evidence thereof to Secured Party not less than
thirty (30) days before its expiration date. Secured Party may act as
attorney-in-fact for Debtor in obtaining, adjusting, settling and cancelling
such insurance and endorsing any Instruments relating thereto, and in the event
of loss or damage to the Collateral, Secured Party may apply any and all
insurance proceeds at Secured Party’s option to the Obligations (whether or not
matured) or to the repair or replacement of the Collateral after receiving proof
satisfactory to Secured Party of such repair or replacement.

 

(f) Debtor shall pay when due all taxes or other governmental charges whatsoever
levied against the Collateral or its use and operation and all assessments
(including stock assessments) upon the Collateral, and Debtor shall pay any tax
which may be levied on or assessed against any Loan Document or the Obligations.

 

(g) If any Collateral is or becomes the subject of any Instrument, Chattel Paper
or Document, including without limitation any warehouse receipt or bill of
lading, then Debtor shall promptly deliver the same to Secured Party (unless
Secured Party directs otherwise in writing), duly endorsed or assigned to
Secured Party in form and substance satisfactory to Secured Party.

 

(h) Debtor shall pay on demand all filing fees and similar charges and all costs
incurred by Secured Party in collecting or securing or attempting to collect or
secure any Obligations, including the expenses and reasonable fees of Secured
Party’s legal counsel, whether or not involving litigation and/or appellate,
administrative or bankruptcy proceedings. Debtor agrees to indemnify and hold
Secured Party harmless on demand against all expenses, losses, consequences or
damages incurred or suffered by Secured Party arising from or relating to any
claim, demand, action or proceeding brought by any person(s) whomsoever in
connection with or relating to the Collateral, the Obligations, this Agreement
or any other Loan Document (including without limitation any court costs and the
expenses and reasonable fees of Secured Party’s legal counsel), except to the
extent that a court of competent jurisdiction shall hold the same to be the
result of Secured Party’s own gross negligence or willful misconduct.

 

(i) If so requested by Secured Party at any time (whether before or after the
occurrence of an Event of Default), Debtor shall immediately: (i) deliver to
Secured Party any and all Instruments, Chattel Paper, Documents, Securities,
notes, drafts and acceptances included in the Collateral at the time and place
and manner specified by Secured Party, together with any endorsements and
assignments requested by Secured Party for their transfer to Secured Party or to
any other person selected by Secured Party, all in form and substance
satisfactory to Secured Party; (ii) deliver to Secured Party records and
schedules showing the status, condition and location of all or any portion of
the Collateral; (iii) notify any account debtors, any buyers of the Collateral
or any other persons of Secured Party’s security interest in the Collateral and
the proceeds thereof; (iv) obtain Secured Party’s prior written consent to any
sale, contract of sale or other disposition of any Inventory or other
Collateral; and (v) execute, deliver and file any and all financing statements,
continuation statements, mortgages, agreements, notices, vouchers, invoices,
schedules, confirmatory assignments, conveyances, transfer endorsements, powers
of attorney, certificates, deeds or other papers and/or perform any act which
Secured Party may deem necessary or appropriate to create, perfect, preserve,
validate or otherwise protect Secured Party’s security interest in the
Collateral or to enable Secured Party from time to time to exercise and enforce
Secured Party’s rights under this Agreement or any other Loan Document

 



 

 

 

7. Rights of Secured Party. Debtor agrees with and for the benefit of Secured
Party that:

 

(a) Secured Party shall have the right (but not the obligation) at its option to
discharge or pay any taxes, assessments, liens, security interests or other
encumbrances at any time levied or placed on or against the Collateral or
Debtor, to pay for insurance on the Collateral, to pay for the maintenance,
preservation or protection of the Collateral, and/or to advance monies for any
other reason or purpose permitted under any Loan Documents. Any amount so paid
or advanced by Secured Party shall be secured by the Collateral and shall be
repayable by Debtor on demand.

 

(b) Secured Party may sign and file financing statements, security agreements,
recording instruments or other documents or amendments thereto with respect to
the Collateral or any portion thereof without the signature of Debtor, all at
Debtor’s sole expense, and Debtor shall reimburse Secured Party on demand for
any costs advanced or incurred by Secured Party in connection therewith.

 

8. Events of Default. The occurrence of a default under any Loan Document,
subject to the expiration of the applicable grace period, if any, shall
constitute an Event of Default hereunder.

 

9. Rights and Remedies on Default. If any of the foregoing Events of Default
shall occur, then Secured Party, in its sole discretion and without prior notice
to Debtor, may at any time and from time to time during the continuation thereof
take any or all of the following actions:

 

(a) foreclose Secured Party’s security interest(s) in any or all of the
Collateral as provided by law;

 

(b) sell, re-sell, discount or dispose of all or any portion of the Collateral,
or assign and convey the same to any third party;

 

(c) apply for the appointment of a receiver or receivers (to which Secured Party
shall be entitled as a matter of right without regard to the value of the
Collateral or the solvency of any person liable for the payment of the
Obligations) to take possession of the Collateral pending the sale or other
disposition thereof; and/or

 



 

 

 

(d) exercise any and all other rights and remedies with respect to the
Collateral which Secured Party may enjoy as a secured party under the Loan
Documents, the Florida Uniform Commercial Code or any other applicable law.

 

All rights, remedies and powers granted to Secured Party in this Agreement or in
any other Loan Document or by applicable law shall be cumulative and may be
exercised singly or concurrently on one or more occasions. No delay in
exercising or failure to exercise any of Secured Party’s rights or remedies
shall constitute a waiver thereof, nor shall any single or partial exercise of
any right or remedy by Secured Party preclude any other or further exercise of
that or any other right or remedy. No waiver of any right or remedy by Secured
Party shall be effective unless made in writing and signed by Secured Party, nor
shall any waiver on one occasion apply to any future occasion, but shall be
effective only with respect to the specific occasion addressed in that signed
writing.

 

10. Sale of the Collateral. With respect to any sale or disposition of any of
the Collateral, whether made under the power of sale in this Agreement, under
any applicable provisions of the Florida Uniform Commercial Code or other
applicable law, or under judgment or order or decree in any judicial proceeding
for the foreclosure of Secured Party’s security interest or involving the
enforcement of this Agreement:

 

(a) Any notification required by law with respect to the time and place of such
sale or disposition shall be deemed reasonable if given at least five (5) days
before the time thereof, but notice given in any other reasonable manner shall
also be sufficient. Without precluding any other methods of sale, the sale of
the Collateral shall be deemed made in a commercially reasonable manner if
conducted in conformity with reasonable commercial practices of banks or other
financial institutions when disposing of similar property.

 

(b) Secured Party may, to the fullest extent permitted by applicable law, bid
for and purchase all the Collateral in a commercially reasonable manner, and
upon compliance with the terms of sale may hold, retain and possess and dispose
of the same in its own absolute right without further accountability.

 

(c) Secured Party may make and deliver to the purchaser(s) of any of the
Collateral a good and sufficient deed, bill of sale and/or instrument of
assignment and transfer. Secured Party is hereby irrevocably appointed Debtor’s
true and lawful attorney-in-fact (which appointment is coupled with an interest)
in Debtor’s name and stead, with power of substitution, to make all necessary
deeds, bills of sale, endorsements and instruments of assignment and transfer of
the Collateral thus sold, and for such other purposes as Secured Party may deem
necessary or desirable to effectuate the provisions of this Agreement or any
other Loan Document. If so requested by Secured Party or by any other person,
Debtor shall ratify and confirm the acts of Secured Party (and/or any
substitute) as Debtor’s attorney-in-fact.

 



 

 

 

(d) To the extent that Debtor may lawfully do so, Debtor agrees not at any time
nor in any manner to insist upon, plead, claim or take the benefit or advantage
of any appraisement, valuation, stay, extension or redemption laws, or any law
permitting Debtor to direct the order in which all or any part of the Collateral
shall be sold, which may delay, prevent or otherwise affect the performance or
enforcement of this Agreement.

 

11. Waiver of Rights. The Debtor hereby waives notice, demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold Debtor liable with respect to
the Obligations. The Debtor hereby consents and agrees that, at any time and
from time to time without notice, Secured Party and the owner(s) of the
Collateral may agree to renew, extend, compromise, discharge, or release,
increase, change, substitute or exchange all or any part of the Collateral, or
to modify the terms of the Obligations in any way that Secured Party and such
owner(s) may deem appropriate.

 

12. Actions or Proceedings. With respect to any legal action or proceeding
arising under this Agreement or any other Loan Document or concerning the
Obligations and/or the Collateral, the Debtor, to the fullest extent permitted
by law, hereby: (a) submits to the jurisdiction of the state and federal courts
in the State of Florida; (b) agrees that the venue of any such action or
proceeding may be laid in the county in which the Collateral is primarily
located and waives any claim that the same is an inconvenient forum; (d) waives
any right to immunity from any such action or proceeding and waives any immunity
or exemption of any property, wherever located, from garnishment, levy,
execution, seizure or attachment prior to or in execution of judgment, or sale
under execution or other process for the collection of debts; and (e) waives any
right to interpose any set-off or non-compulsory counterclaim or to plead laches
or any statute of limitations as a defense in any such action or proceeding, and
waives all provisions and requirements of law for the benefit of Debtor now or
hereafter in force. No provision of this Agreement shall limit Secured Party’s
right to serve legal process in any other manner permitted by law or to bring
any such action or proceeding in any other competent jurisdiction.

 

13. Notices. Except as otherwise provided in this Agreement for service of legal
process, any notice to Debtor shall be in writing and shall be deemed
sufficiently made if delivered personally or if transmitted by postage prepaid
first class mail (airmail if international) or by telegraph or by telex with
confirmed answerback, to the respective address appearing on the signature page
of this Agreement for such person (or, if none appears, to any address for such
person then registered in Secured Party’s records).

 



 

 

 

14. Business Entity. If Debtor is a limited liability company, corporation,
partnership or other business entity, then Debtor hereby further represents and
warrants to Secured Party that: (a) Debtor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its creation and is
duly qualified or licensed to do business in those jurisdictions where the
nature of its business requires it to be so qualified or licensed; (b) Debtor
has all requisite power and authority (corporate or otherwise) to conduct its
business, to own its properties, to execute and deliver this Agreement and all
other Loan Documents, and to perform its obligations under the same; (c) the
execution, delivery and performance of this Agreement and all other Loan
Documents have been duly authorized by all necessary actions (corporate or
otherwise) and do not require the consent or approval of Debtor’s stockholders
(if a corporation), members or managers (if a limited liability company) or of
any other person whose consent has not been obtained; and (d) the execution,
delivery and performance of this Agreement and all other Loan Documents do not
and shall not conflict with any provision of Debtor’s by-laws or articles of
incorporation (if a corporation), partnership agreement (if a partnership),
operating agreement or articles of organization (if a limited liability company)
or trust agreement or other document pursuant to which Debtor was created and
exists.

 

15. Binding Effect. The terms of this Agreement shall inure to the benefit of
Secured Party and its successors and assigns and shall be binding upon Debtor
and Debtor’s executors, personal representatives, heirs and permitted successors
and assigns.

 

16. Term. This Agreement shall take effect when signed by Debtor and delivered
to Secured Party. This Agreement is a continuing agreement and shall remain in
full force and effect until all the Obligations shall have been paid in full,
unless earlier terminated by Secured Party in writing.

 

17. Miscellaneous. Time is of the essence with respect to the provisions of this
Agreement. This Agreement may be amended but only by an instrument in writing
executed by the party to be burdened thereby. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction only, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, except that federal law shall
govern to the extent that it may permit Secured Party to charge, from time to
time, interest on the Obligations at a rate higher than may be permissible under
Florida law, the obligations and liabilities of each such party constituting
Debtor shall be joint and several, and wherever the term “Debtor” is used it
shall be deemed to refer to such persons jointly and severally

 

18. Waiver of Jury Trial. Debtor and Secured Party hereby knowingly, voluntarily
and intentionally waive trial by jury in respect to any litigation based hereon,
or arising out of, under or in connection with this Agreement, or any agreement
contemplated to be, executed in conjunction herewith, or any course of conduct,
course of dealing statements whether verbal or written) or actions of either
party.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

WITNESS THE DUE EXECUTION HEREOF by Debtor as of the 11th day October, 2019.

 

Signed, sealed and delivered in the presence of:   ARC WINGHOUSE LLC, a Florida
limited liability company       /s/ Alex Andre       Name: Alex Andre          
      /s/ Yannick Bastien   By: /s/ Seenu G. Kasturi Name: Yannick Bastien    
Seenu G. Kasturi, Manager           Address of Debtor:       1409 Kingsley
Avenue, Suite 2       Orange Park, Florida 32073      

 

[Signature Page to Security Agreement]

 

 

 

